Citation Nr: 0506274	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  99-00 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the appellant timely appealed the denial of his claim 
of entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1983 to May 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In this determination, the RO denied the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  The appellant 
disagreed and this appeal ensued.  

In July 2004, the appellant testified at a hearing before the 
undersigned Veterans Law Judge designated by the Chairman of 
the Board to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of the hearing is of 
record.  At this hearing, the appellant acknowledged the sole 
issue for appellate review was that of service connection for 
PTSD.  

This case has been advanced on the docket.  See 38 C.F.R. 
§ 20.900(c) (2004).  


FINDINGS OF FACT

1.  By a December 1999 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
PTSD; the RO notified the appellant of that determination and 
of his appellate rights by letter dated December 19, 1999.  

2.  The appellant submitted a notice of disagreement with the 
denial of service connection for PTSD in February 2000; in 
response, the RO issued him a statement of the case on August 
27, 2001.  

3.  The appellant did not submit a timely substantive appeal 
regarding the denial of the PTSD claim.  


CONCLUSION OF LAW

The appellant did not timely appeal the denial of his claim 
of service connection for PTSD.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions in a matter that, pursuant to 38 U.S.C.A. 
§ 5110(a) (West 2002), are subject to a decision by the 
Secretary, shall be subject to one review on appeal to the 
Secretary.  The Board shall make final decisions on such 
appeals.  See 38 U.S.C.A. § 7104(a) (West 2002).  Appellate 
review will be initiated by a notice of disagreement, and 
completed by a substantive appeal after the statement of the 
case is furnished.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. § 20.200 (2004). A substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, or within the remainder of the 
one year period from the date of mailing of the notification 
of the determination being appealed, whichever is later.  See 
38 C.F.R. § 20.302(b) (2004).  A substantive appeal must be 
filed with the VA office from which the claimant received 
notice of the determination being appealed unless notice has 
been received that the applicable VA records have been 
transferred to another VA office.  See 38 C.F.R. § 20.300 
(2004).  A substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination 
being appealed.  The Board may address questions pertaining 
to its jurisdictional authority to review a particular issue, 
including, but not limited to, determining whether a 
substantive appeal is adequate and timely.  See 38 C.F.R. 
§ 20.101(d) (2004).  

The RO notified the appellant of the denial of his PTSD claim 
by letter dated December 13, 1999.  This notice also informed 
him of his appellate rights.  He submitted a timely notice of 
disagreement in February 2000, and the RO then issued him a 
statement of the case on August 27, 2001.  To perfect the 
appeal, he had to file with the RO a substantive appeal 
within 60 days of the issuance of the statement of the case - 
in other words, by October 26, 2001 (August 27, 2001, plus 60 
days is October 26, 2001).  The appellant submitted a VA Form 
9, Appeal to Board of Veterans' Appeals, dated November 5, 
2001, which was received at the RO on November 20, 2001, 
after the expiration of the 60-day period.  

By letter dated October 29, 2004, the Board informed the 
appellant and his representative of these facts.  The Board 
set forth the law concerning its jurisdiction, the timeline 
of events in this case, and the reasoning why the Board 
intended to dismiss the appeal for lack of jurisdiction.  The 
letter noted that 38 C.F.R. § 20.101(d) required the Board to 
provide him with notice of the potential jurisdictional 
defect and provide an opportunity to present argument or 
evidence relevant to the jurisdictional question.  The Board 
provided the appellant with 60 days to respond, after which, 
in the absence of a response, it would assume he did not have 
anything else to submit and proceed with adjudication.  

Given that the appellant has not submitted a timely 
substantive appeal with regard to the denial of the PTSD 
claim, the Board is without appellate jurisdiction to 
consider the issue.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2003).  The appellant and his 
representative submitted November and December 2004 
statements in response to the Board's October 29, 2004, 
letter, though they simply reiterated the procedural facts of 
this case and concluded the appellant had no further comment 
on the matter.  In light of the record and based on this 
analysis, the claim of service connection for PTSD is 
dismissed.  

In reaching this determination, the Board is cognizant of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), which redefined VA's duty to assist and enhanced its 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2004) (regulations 
implementing the VCAA).  The VCAA is inapplicable to this 
case, the disposition of which is based on a lack of 
jurisdiction.  




ORDER

Because the Board lacks jurisdiction, the claim of 
entitlement to service connection for PTSD is dismissed.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


